STATE OF MINNESOTA
                                                                      March 22, 2016
                                     IN SUPREME COURT                  Om~IEOF
                                                                    APPB.LAIECcuns
                                         Al5-1730


Adelbys Tamayo Lopez,

                       Relator,

vs.

JBS USA, LLC, and Zurich American
Insurance Co./Sedgwick CMS, Inc.,

                       Respondents,

and

Sanford Health,

                       Intervenor.




Adelbys Tamayo Lopez, Denison, Iowa, pro se relator.

William G. Laak, Brian J. Kluk, McCollum, Crowley, Moschet, Miller & Laak, Ltd.,
Minneapolis, Minnesota, for respondents.




       Considered and decided by the court without oral argument.


                                  AMENDED ORDER

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that relator's motion to accept new evidence be, and

the same is, denied.
       IT IS FURTHER ORDERED that the decision of the Workers' Compensation Court

of Appeals filed and served on September 28, 2015, be, and the same is, affirmed without

opinion.   See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn. 1982) (explaining that

"[s]ummary affirmances have no precedential value because they do not commit the court

to any particular point of view," doing no more than establishing the law of the case).

       Dated: March 22, 2016                          BY THE COURT:




                                                      David R Stras
                                                      Associate Justice




CHUTICH, J., not having been a member of this court at the time of submission, took no

part in the consideration or decision of this case.




                                               2